As filed with the Securities and Exchange Commission on February 26, 2015 UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTERED MANAGEMENT INVESTMENT COMPANY Investment Company Act file number: 811-22880 Steben Alternative Investment Funds (Exact name of registrant as specified in charter) 9711 Washingtonian Blvd. Suite 400 Gaithersburg, Maryland 20878 (Address of principal executive offices) (Zip code) Francine J. Rosenberger, Esq. c/o Steben & Company, Inc. 9711 Washingtonian Blvd. Suite 400 Gaithersburg, Maryland 20878 (Name and address of agent for service) (240) 631-7600 Registrant's telephone number, including area code Date of fiscal year end: March 31 Date of reporting period: December 31, 2014 Item 1. Schedule of Investments. Steben Managed Futures Strategy Fund Consolidated Schedule of Investments December 31, 2014 (Unaudited) Maturity Coupon Principal Date Rate Amount Value CORPORATE BONDS: 50.21% Finance and Insurance: 23.50% American International Group, Inc. 10/18/2016 % $ $ Bank of America Corporation (a) 03/22/2016 % Capital One Bank, (USA), National Association (a) 02/13/2017 % Caterpillar Financial Services Corporation (a) 03/03/2017 % Citigroup Inc. 04/01/2016 % Daimler Finance North America LLC (b) 09/15/2016 % General Electric Capital Corporation (a) 07/12/2016 % The Goldman Sachs Group, Inc. 02/07/2016 % The Goldman Sachs Group, Inc. (a) 12/15/2017 % ING Bank N.V. (b)(c) 09/25/2015 % John Deere Capital Corporation (a) 10/11/2016 % JPMorgan Chase & Co. (a) 02/26/2016 % Metropolitan Life Global Funding I (a)(b) 04/10/2017 % Metropolitan Life Global Funding I (b) 04/10/2017 % Morgan Stanley (a) 10/15/2015 % Telefonica Emisiones S.A.U (c) 04/27/2015 % Wells Fargo Bank, National Association (a) 05/16/2016 % Information: 7.11% AT&T Inc. 08/15/2016 % NBCUniversal Enterprise, Inc. (a)(b) 04/15/2016 % Oracle Corporation (a) 07/07/2017 % Verizon Communications Inc. (a) 09/15/2016 % Manufacturing: 7.80% Anheuser-Busch Companies, LLC 03/01/2017 % Becton, Dickinson and Company (a) 06/15/2016 % Eaton Corporation 11/02/2015 % Gilead Sciences, Inc. 12/01/2016 % Rockwell Collins, Inc. (a) 12/15/2016 % Thermo Fisher Scientific Inc. 02/01/2017 % Mining, Quarrying, and Oil and Gas Extraction: 1.09% Pioneer Natural Resources Company 07/15/2016 % Professional, Scientific, and Technical Services: 0.96% Volkswagen Group of America Finance, LLC (a)(b) 05/23/2017 % Volkswagen Group of America Finance, LLC (a)(b) 11/20/2017 % Retail Trade: 1.05% BP Capital Markets (c) 03/11/2016 % Transportation and Warehousing: 4.11% Enbridge Inc. (a)(c) 06/02/2017 % Kansas City Southern de Mexico, S.A. de C.V. (a)(c) 10/28/2016 % Spectra Energy Partners, LP 06/15/2016 % TransCanada PipeLines Ltd (c) 01/15/2016 % Utilities: 4.59% The Dayton Power and Light Company 09/15/2016 % Duke Energy Corporation (a) 04/03/2017 % Georgia Power Company (a) 08/15/2016 % Kinder Morgan, Inc. 12/01/2017 % TOTAL CORPORATE BONDS (Cost $36,762,651) U.S. GOVERNMENT NOTES/BONDS: 3.48% United States Treasury Note/Bond 04/30/2015 % United States Treasury Note/Bond 05/31/2015 % TOTAL U.S. GOVERNMENT NOTES/BONDS (Cost $2,540,219) Maturity Yield / Principal Date Coupon Rate Amount / Shares Value SHORT TERM INVESTMENTS: 17.71% COMMERCIAL PAPER: 13.59% Apache Corporation 01/08/2015 % $ $ AXA Financial, Inc. 01/29/2015 % Bacardi Corporation 01/07/2015 % The Bank of Tokyo-Mitsubishi UFJ, Ltd. 01/30/2015 % Brown-Forman Corporation 01/06/2015 % CBS Corporation 01/05/2015 % Duke Energy Corporation 01/12/2015 % Enterprise Products Operating LLC 01/05/2015 % GDF Suez 01/05/2015 % HSBC Bank USA, National Association 01/22/2015 % ING (U.S.) Funding LLC 02/17/2015 % ING (U.S.) Funding LLC 03/16/2015 % MUFG Union Bank, National Association 02/06/2015 % National Rural Utilities Cooperative Finance Corporation 02/04/2015 % Nissan Motor Acceptance Corporation 01/15/2015 % Nordea Bank AB 01/13/2015 % ONEOK Partners, L.P. 01/09/2015 % Prudential Public Limited Company 01/07/2015 % Questar Corporation 01/05/2015 % Skandinaviska Enskilda Banken AB 02/06/2015 % Southern Company Funding Corporation 01/06/2015 % Standard Chartered Bank 02/17/2015 % Sumitomo Mitsui Banking Corporation 03/31/2015 % TOTAL COMMERCIAL PAPER (Cost $9,928,680) MONEY MARKET FUND: 1.99% Fidelity Institutional Money Market Portfolio - Class I, 0.07% (d) TOTAL MONEY MARKET FUND (Cost $1,454,444) U.S. GOVERNMENT NOTES/BONDS: 2.13% United States Treasury Note/Bond 02/28/2015 % United States Treasury Note/Bond 08/31/2015 % United States Treasury Note/Bond 11/15/2015 % TOTAL U.S. GOVERNMENT NOTES/BONDS (Cost $1,559,200) TOTAL SHORT TERM INVESTMENTS (Cost $12,942,324) TOTAL INVESTMENTS (Cost $52,245,194): 71.40% Other Assets in Excess of Liabilities, 28.60% (e) TOTAL NET ASSETS, 100.00% $ (a) Variable rate security.The rate reported is the rate in effect as of December 31, 2014. (b) Restricted security as defined in Rule 144(a) under the Securities Act of 1933 and determined to be liquid. Purchased in a private placement transaction; resale to the public may require registration or may extend only to qualified institutional buyers. At December 31, 2014, the market value of these securities total $5,351,155 which represents 7.32% of total net assets. (c) Foreign issued security. (d) The rate quoted is the annualized seven-day effective yield as of December 31, 2014. (e) Includes assets pledged as collateral for swap contracts. Steben Managed Futures Strategy Fund Consolidated Schedule of Swap Contracts December 31, 2014 (Unaudited) LONG TOTAL RETURN SWAP CONTRACTS This investment is a holding of Steben Managed Futures Cayman Fund Ltd. ("SMFCF"). Termination Date Reference Index Notional Unrealized Appreciation (Depreciation)* Counterparty 5/1/2019 SMFCF^ $ $ Deutsche Bank AG ^ Comprised of a proprietary basket of Commodity Trading Advisor's ("CTA") Programs investing in various futures, forwards, and currency derivative contracts and other similar investments. *Unrealized appreciation is a receivable on the Fund's consolidated statement of assets and liabilities. Steben Managed Futures Strategy Fund December 31, 2014 (Unaudited) Summary of Fair Value Exposure The price of the Steben Managed Futures Strategy Fund (the "Fund") shares is based on theNet Asset Value ("NAV") per share of each class of the Fund. The Fund determines the NAV of its shares on each day the New York Stock Exchange ("NYSE") is open for business, as of the close of the regular trading session (typically 4:00 p.m. ET), or earlier NYSE closing time that day. If the NYSE or other securities exchange modifies the published closing price of securities traded on that exchange after the NAV is calculated, the Fund is not required to recalculate its NAV. Generally, the Fund values portfolio securities for which market quotations are readily available at market value; however, the Fund may adjust the market quotation price to reflect events that occur between the close of those markets and the time of the Fund’s determination of the NAV. A market quotation may be considered unreliable or unavailable for various reasons, such as (1) the quotation may be stale, (2) the quotation may be unreliable because the security is not actively traded, (3) trading on the security halted before the close of the trading market, (4) the security is newly issued, (5) issuer specific events occurred after the security halted trading, or (6) due to the passage of time between the close of the market on which the security trades and the close of the NYSE. Issuer specific events that may cause the last market quotation to be unreliable include (1) a merger or insolvency, (2) events which affect a geographical area or an industry segment, such as political events or natural disasters, or (3) market events, such as a significant movement in the U.S. markets. Both the latest transaction prices and adjustments are furnished byindependent pricing services, subject to supervision by the Board of Trustees (the "Board"). The Fund values all other securities and assets for which market quotations are unavailable or unreliable at their fair value in good faith using Pricing and Valuation Procedures ("Procedures") approved by the Board. The Fund may fair value small-cap securities, for example, that are thinly traded or illiquid. Fair value is that amount that the owner might reasonably expect to receive for the security upon its current sale. Fair value requires consideration of all appropriate factors, including indications of fair value available from pricing services. A fair value price is an estimated price and may vary from the prices used by other mutual funds to calculate their NAV. Pursuant to the Procedures, the Board has delegated the day-to-day responsibility for applying and administering the Procedures to a valuation committee comprised of employees of Steben & Company, Inc. ("Steben") ("Valuation Committee") subject to the Board’s oversight. The composition of this Valuation Committee may change from time to time. The Valuation Committee follows fair valuation guidelines as set forth in the Procedures to make fair value determinations on all securities and assets for which market quotations are unavailable or unreliable. For portfolio securities fair valued by the Valuation Committee, Steben checks fair value prices by comparing the fair value of the security with values that are available from other sources (if any). Steben compares the fair value of the security to the next-day opening price or next actual sale price, when applicable. Steben documents and reports to the Valuation Committee such comparisons when they are made. The Valuation Committee reports such comparisons to the Board at their regularly scheduled meetings. The Board retains the responsibility for periodic review and consideration of the appropriateness of any fair value pricing methodology established or implemented for the Fund. Fair value pricing methods, Procedures and pricing services can change from time to time as approved by the Board, and may occur as a result of look-back testing results or changes in industry best practices. There can be no assurance, however, that a fair value price used by the Fund on any given day will more accurately reflect the market value of a security than the market price of such security on that day, as fair valuation determinations may involve subjective judgments made by the Valuation Committee. Fair value pricing may deter shareholders from trading Fund shares on a frequent basis in an attempt to take advantage of arbitrage opportunities resulting from potentially stale prices of portfolio holdings. However, it cannot eliminate the possibility of frequent trading. The Fund follows fair valuation accounting standards which establish an authoritative definition of fair value and set out a hierarchy for measuring fair value.These standards require additional disclosures about the various inputs and valuation techniques used to develop the measurements of fair value and a discussion in changes in valuation techniques and related inputs during the period.These standards define fair value as the price that would be received to sell an asset or paid to transfer a liability in an orderly transaction between market participants at the measurement date.The fair value hierarchy is organized into three levels based upon the assumptions (referred to as “inputs”) used in pricing the asset or liability.These standards state that “observable inputs” reflect the assumptions market participants would use in pricing the asset or liability based on market data obtained from independent sources and “unobservable inputs” reflect an entity’s own assumptions about the assumptions market participants would use in pricing the asset or liability. These inputs are summarized in the three broad levels listed below: Level 1 - Unadjusted quoted prices in active markets for identical assets or liabilities that the Fund has the ability to access. Level 2 - Observable inputs other than quoted prices included in Level 1 that are observable for the asset or liability, either directly or indirectly. These inputs may include quoted prices for the identical instrument on an inactive market, prices for similar instruments, interest rates, prepayment speeds, credit risk, yield curves, default rates and similar data. Level 3 - Unobservable inputs for the asset or liability, to the extent relevant observable inputs are not available, representing the Fund’s own assumptions about the assumptions a market participant would use in valuing the asset or liability, and would be based on the best information available. The inputs or methodology used for valuing securities are not necessarily an indication of the risk associated with investing in those securities. The following table summarizes the Fund's consolidated investments and swap contracts as of December 31, 2014: Level 1 Level 2 Level 3 Total Long Term Investments Corporate Bonds $
